DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites that all ions are pulsed out of the trap in a single pulse. However, claim 23, upon which claim 24 depends, defines that ions that have been separated from each other in a spatial separating step are pulsed out of the ion trap in the same ion pulse. If all ions are pulsed out of the trap in a single pulse, then all ions must have the same physicochemical property and therefore no separation step has occurred. However, claim 23 explicitly requires a step of separating the ions, meaning that ions cannot be pulsed out of the trap in a single pulse. It is unclear whether the ions are separated in the trap, or pulsed in a single pulse.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 35, 36, 65 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giles et al. U.S. PGPUB No. 2004/0031920.

Regarding claim 23, Giles discloses a method of ion mobility spectrometry and/or mass spectrometry comprising: trapping ions in an ion trap 1 (“ions once entering the ion mobility separator 1 are effectively trapped within the ion mobility separator 1 and are unable to surmount the potential barrier at one or both ends” [0125]); spatially separating the ions within the ion trap according to at least one physiochemical property (“ions having ion mobilities greater than a certain value are preferably ejected from the ion mobility separator 1 whereas ions having lower ion mobilities remain substantially trapped within the ion mobility separator 1” [0128]); and pulsing the separated ions out of the ion trap ([0128]) and into a downstream device (“a quadrupole mass filter is provided downstream of a preferred ion mobility separator 1” [0141]), wherein the ions that have been separated from each other in the spatially separating step are pulsed out of the ion trap in the same ion pulse ([0128]), and wherein the separation of the ions according to said physiochemical property is preserved during ejection of the ions from 
Additionally, and/or alternatively, figures 5-7 illustrate a band pass mode of operating the ion trap 1 wherein ions remain separated in two separate regions of the ion trap according to ion mobility [0132].

Regarding claim 24, Giles discloses pulsing all ions out of the trap in a single pulse: “Ions may be purged from the swept volume after the passage of the travelling voltage wave by switching the AC or RF voltage OFF and allowing ions to diffuse out of that portion of the ion mobility separator 1” [0138].

Regarding claim 25, Giles discloses that the step of spatially separating the ions causes the ions having different values of said physicochemical property, or different ranges of values of said physicochemical property, to be trapped at different locations within the ion trap (as described in paragraph [0128], a voltage pulse Vg sweeps ions having a selected ion mobility toward the right-hand side of the trap 1, as illustrated in figure 4, where, as illustrated in figure 4, a pulse of ions having the selected ion mobility are trapped at a different location from that of ions not having the selected ion mobility, at least prior to ejection of the pulse of ions from the trap 1). Figures 5-7 additionally illustrate a band pass mode of operation wherein ions having separate ion mobilities are trapped at different locations within the ion trap.



Regarding claim 27, Giles discloses spatially separating the ions after all of the ions to be pulsed into the downstream device in said pulse have been accumulated (“After a certain period of time equilibrium may be reached within the ion mobility separator 1 so that ions of all masses and mobilities are substantially equally distributed along the length of the ion mobility separator 1. As shown in FIG. 2, according to one embodiment a voltage pulse Vg may be applied to the first electrode of the ion guide adjacent to one of the end plates 2a so that some ions will be pushed by the applied voltage pulse Vg along the ion mobility separator 1” [0125]).

Regarding claim 28, Giles discloses that the at least one physicochemical property is ion mobility ([0128]).

Regarding claim 29, Giles discloses that the method comprises performing a plurality of cycles of operation (“Ions were repeatedly collected and stored for 11 ms and then released over a period of 26” [0154]), wherein each cycle comprises the steps of: receiving and trapping ions in the ion trap ([0125]); spatially separating the ions according to the at least one physicochemical property within the ion trap ([0128]); and pulsing the ions out of the ion trap and into the downstream device, wherein the ions 

Regarding claim 30, Giles discloses that spatially separating the ions comprises applying a first force on the ions within the ion trap in a first direction, said force having a magnitude that is dependent upon the value of said at least one physicochemical property of the ions; and applying a second force on these ions in the opposite direction (“One or more end plates 2a, 2b of the ion mobility separator 1 may be maintained at a slight positive voltage relative to the other electrodes 3 so that ions once entering the ion mobility separator 1 are effectively trapped within the ion mobility separator 1 and are unable to surmount the potential barrier at one or both ends… As shown in FIG. 2, according to one embodiment a voltage pulse Vg may be applied to the first electrode of the ion guide adjacent to one of the end plates 2a so that some ions will be pushed by the applied voltage pulse Vg along the ion mobility separator 1” [0125] – the force applied to move the ions through the trap 1 is dependent upon the mobilities of the ions in the trap [0128]).

Regarding claim 31, Giles dislcsoes that, during band pass operation of the ion trap (illustrated in figure 7), the first and second forces are counterbalanced at different locations within the ion trap for ions having different physicochemical property values, that that different ions are trapped at said different locations (“As shown in FIG. 5, ions with an ion mobility greater than a certain value may be arranged to pass along a portion of the ion mobility separator 1 by the operation of a voltage pulse Vg passing 

Regarding claim 32, Giles discloses that the ion trap 1 comprises a plurality of electrodes and said method comprises generating said first force by applying AC or RF potentials to said electrodes so as to generate a pseudo-potential electric field that urges ions in the first direction (“one or more AC or RF voltage waveforms are applied to at least some of said electrodes so that ions are urged along at least a portion of the length of said ion mobility separator” [Claim 45]).

Regarding claim 33, Giles discloses that said ion trap comprises one or more electrodes and said method comprises generating said second force by applying one or more DC potentials to said one or more electrodes so as to generate a DC voltage or DC voltage gradient that urging ions in the second direction (“a single transient DC potential or pulse Vg is translated along the length of the ion mobility separator 1, 

Regarding claim 35, Giles discloses an ion mobility spectrometer and/or mass spectrometer comprising: an ion trap 1 for trapping ions (“ions once entering the ion mobility separator 1 are effectively trapped within the ion mobility separator 1 and are unable to surmount the potential barrier at one or both ends” [0125]); a spatial separator (Vg) for spatially separating the ions within the ion trap (“The voltage pulse Vg preferably travels along the ion mobility separator 1 from electrode to electrode sweeping those ions with a sufficiently high ion mobility with it” [0128]); a device downstream of the ion trap (“a quadrupole mass filter is provided downstream of a preferred ion mobility separator 1” [0141]); a pulsing device (the voltage source of voltage pulse Vg, which is not specifically identified, but is necessarily present) for pulsing ions out of the ion trap ([0128]); and a controller (although not explicitly identified, the “controller” of Giles is at least the voltage source of pulse Vg, since this voltage source is capable of performing the functional recitations of the claimed controller) arranged and adapted to control the spectrometer to: operate the spatial separator so as to separate the ions within the ion trap according to at least one physiochemical property ([0128]); pulse the separated ions out of the ion trap and into the downstream device such that the ions have been separated from each other are pulsed out of the ion trap in the same ion pulse (“ions having ion mobilities greater than a certain value are preferably ejected from the ion mobility separator 1 whereas ions having lower ion mobilities remain substantially trapped within the ion mobility separator 
Additionally, and/or alternatively, figures 5-7 illustrate a band pass mode of operating the ion trap 1 wherein ions remain separated in two separate regions of the ion trap according to ion mobility [0132].

Regarding claim 36, Giles discloses that the ion trap comprises an elongated ion trap, and ions are spatially separated along the longitudinal axis of the ion trap during the step of spatially separating the ions (as illustrated in figures 4-7).

Regarding claim 65, Giles dislcsoes that the ions are spatially separated over a length of: “(i) less than 5 cm; (ii) 5-10 cm; (iii) 10-15 cm; (iv) 15-20 cm; (v) 20-25 cm; (vi) 25-30 cm; and (vii) greater than 30 cm” [0069].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giles et al. U.S. PGPUB No. 2004/0031920.

Regarding claim 66, Giles dislcsoes that the ions are spatially separated over a length of: “(i) less than 5 cm; (ii) 5-10 cm; (iii) 10-15 cm; (iv) 15-20 cm; (v) 20-25 cm; (vi) 25-30 cm; and (vii) greater than 30 cm” [0069] and Giles illustrates in figure 7 that ions are trapped within a region comprising substantially half of the ion trap. However, there is no explicit disclosure of the length over which the ions are trapped. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to trap ions within the claimed length since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to trap ions within the claimed length for the purpose of providing a suitable amount of spatial separation such that ions may be selectively ejected without also ejecting undesired ions, while also ensuring that the device remains compact. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Claims 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giles et al. U.S. PGPUB No. 2004/0031920 in view of Green et al. U.S. PGPUB No. 2014/0048702.

Regarding claim 69, Giles discloses the claimed invention except that while Giles provides separation according to ion mobility in the trap 1 ([0128]), there is no explicit disclosure of separating according to mass to charge ratio.

It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Giles with the mass filtering of Bateman in order to adapt the ion trap for providing different types of ion separation without substantially altering the design of the ion trap, thereby enhancing the number of uses of the ion trap.

Claims 35 and 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bateman et al. U.S. PGPUB No. 2004/0245452 in view of Giles et al. U.S. PGPUB No. 2004/0031920.

Regarding claim 35,	Bateman discloses an ion mobility spectrometer and/or mass spectrometer comprising: an ion trap 4 for trapping ions (“Ions are then preferably trapped in an ion trap 4” [0163]); a device 1 downstream of the ion trap (“ion trap 4 upstream of an ion mobility separator or spectrometer 1” [0163]); a pulsing device 7 (“The ions may then be pulsed out of the ion trap 4 by applying, for example, an extraction voltage to an ion gate 7 arranged at the exit of the ion trap 4” [0163]). However, Bateman does not explicitly disclose a controller arranged and adapted to 
Giles discloses an ion mobility spectrometer and/or mass spectrometer comprising: an ion trap 1 for trapping ions (“ions once entering the ion mobility separator 1 are effectively trapped within the ion mobility separator 1 and are unable to surmount the potential barrier at one or both ends” [0125]); a spatial separator (Vg) for spatially separating the ions within the ion trap (“The voltage pulse Vg preferably travels along the ion mobility separator 1 from electrode to electrode sweeping those ions with a sufficiently high ion mobility with it” [0128]); a device downstream of the ion trap (“a quadrupole mass filter is provided downstream of a preferred ion mobility separator 1” [0141]); a pulsing device (the voltage source of voltage pulse Vg, which is not specifically identified, but is necessarily present) for pulsing ions out of the ion trap ([0128]); and a controller (although not explicitly identified, the “controller” of Giles is at least the voltage source of pulse Vg, since this voltage source is capable of performing the functional recitations of the claimed controller) arranged and adapted to control the spectrometer to: operate the spatial separator so as to separate the ions within the ion trap according to at least one physiochemical property ([0128]); pulse the separated ions out of the ion trap and into the downstream device such that the ions have been separated from each other are pulsed out of the ion trap in the same ion pulse (“ions 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the ion trap of Bateman with the ion trap of Giles (having an ion mobility separation feature) in order to provide a more compact design to a device by providing a separation technique in the ion trap itself, thereby not requiring an additional device for such separation; and/or in order to provide separation in an ion trap additional to separation downstream of the ion trap, thereby allowing a multi-dimensional separation technique (such as the band pass operation described in Giles [0132]).

Regarding claim 70, Bateman illustrates in figure 6A that an ion mobility spectrometer 1 is downstream of ion trap 4.

Allowable Subject Matter
Claim 67 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Green et al. U.S. PGPUB No. 2014/0048702 discloses an ion separating device for separating ions according to ion mobility, wherein the device may be adapted to separate ions according to mass/charge ratio (“Ions may be pulsed into the first ion guide section 6a from a pulsed ion source or from an ion trap and separation of the pulse of ions with respect to mass to charge ratio or ion mobility may be performed within the first ion guide section 6a, Multiple dimensions of separation may therefore be performed” [0123]). However, Green does not disclose separating ions within an ion trap according to mass to charge ratio such that a ratio of the range of mass to charge ratios, in Daltons, trapped in the ion trap over length L to the length L over which the ions are trapped, in mm, is selected from the claims values.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a controller arranged and adapted to operate a spatial separated to separate ions within an ion trap according to mass to charge ratio such that a ratio of the range of mass to charge ratios, in Daltons, trapped in the ion trap over length L to the length L over which the ions are trapped, in mm, is selected from the claims values; and the controller pulses the separated ions out of the ion trap and into a downstream device such that ions that have been separated from each other are pulsed out of the ion trap in the same ion pulse.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L MCCORMACK/Examiner, Art Unit 2881